Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered November 22, 1982, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Feldman, J.), of defendant’s motion to suppress physical evidence.
Judgment affirmed.
On this record, the findings of the hearing court with respect to probable cause for defendant’s arrest and the lawfulness of the search incident thereto must be sustained (see, e.g., People v Hall, 105 AD2d 711; People v Armstead, 98 AD2d 726).
Defendant’s challenge to his plea has not been preserved by motion to withdraw that plea (see, CPL 220.60 [3]) or motion to vacate the judgment (see, CPL 440.10; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636), and nothing in this record persuades us that the issue should be reviewed in the interest of justice. Thompson, J. P., Brown, Weinstein and Fiber, JJ., concur.